IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,                      :    No. 2383 Disciplinary Docket No. 3

                  Petitioner                         :    No. 68 DB 2017

             v.                                      :    Attorney Registration No. 56257

PATRICK STEPHEN HEALY,                               :    (Allegheny County)

                   Respondent


                                                ORDER


PER CURIAM


       AND        NOW,    this     22nd   day   of       June,   2017   upon   consideration   of   the

Recommendation of the Three -Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Patrick Stephen Healy is

suspended from the Bar of this Commonwealth for a period of four years.                             The

suspension is stayed      in its   entirety, and Respondent is placed on probation for a period

of four years, subject to the following conditions:

       1.         Respondent shall continue treatment with Larry Sellitto, Ph.D., or another

                  qualified mental healthcare therapist, who is to direct and supervise

                  Respondent's activities therein;

       2.         Respondent shall cooperate with directions of the therapist supervising his

                  treatment, take medications as prescribed, engage in therapy and

                  counseling sessions as directed, and undergo prescribed random urine

                  toxicology monitoring;

       3.         Respondent shall cause the therapist supervising his treatment to make

                  written reports directed to the Secretary of the Board on a quarterly basis
     for the first two years of the probation and on a semi-annual basis for the

     balance of probation;

4.   The written reports shall include the identity and dosage of medications

     being currently prescribed, the nature and frequency of the therapy

     sessions since any prior report, the identity of the health services agency

     or agent providing the same, and an assessment of Respondent's mental

     condition at that time in regard to his mental fitness to engage in the

     practice of law;

5.   Respondent shall immediately authorize and direct Dr. Sellitto, or any

     substitute or successor supervising therapist, to furnish a written report of

     facts and circumstances to the Secretary of the Board at any time when, in

     the estimation of the supervising therapist, Respondent's behavior or

     material failure to conduct himself in cooperation with any aspect of his

     prescribed treatment regimen indicates that he is, or may be, in jeopardy

     of shortly becoming mentally unfit to engage in the practice of law;

6.   If,   for any reason, Respondent severs his relationship with Dr. Sellitto, he

     shall immediately make a written report to the Secretary of the Board of

     that fact and the circumstances causing the same, together with the

     identification and location of another qualified therapist, who has been fully

     informed of the terms of this probation and has agreed to serve as a

     successor supervising therapist in accordance with the same;

7.   Respondent shall furnish, at any time it may reasonably be requested, his

     written authorization for any healthcare agency or agent to furnish to the

     Secretary of the Board complete records of and information as to any
             mental health or underlying medical care services which may have been

             provided to him.

      8.     At the conclusion of the prescribed period of probation, Respondent shall

             apply for termination of probation in accordance with Disciplinary Board

             Rule §89.293(c).

Respondent shall pay costs to the Disciplinary Board, pursuant to Pa.R.D.E. 208(g).